203 F.2d 715
UNITED STATES of America, Plaintiff-Appellee,v.Charles Anthony INZINA, Defendant-Appellant.
No. 269.
Docket 22691.
United States Court of Appeals Second Circuit.
Argued May 8, 1953.
Decided May 8, 1953.

Appeal from the United States District Court for the Western District of New York; Harold P. Burke, Judge.
Goodman A. Sarachan, Rochester, N. Y., for defendant-appellant.
George L. Grobe, U. S. Atty. for Western District of New York, Buffalo, N. Y. (Michael J. McMorrow, Asst. U. S. Atty., Buffalo, N. Y., of counsel), for plaintiff-appellee.
Before L. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.